Exhibit 10.2




PERFORMANCE SHARE UNIT AGREEMENT
Pursuant to the Sysco Corporation 2013 Long-Term Incentive Plan


For Performance Period FY2017 - FY2019
 
Sysco Corporation (the “Company”) hereby agrees to award to you (the “Grantee”)
performance-based Restricted Stock Units (“PSUs”) in accordance with and subject
to the terms, conditions and restrictions of this Performance Share Unit
Agreement, including any country-specific provisions for the Grantee’s country
in Appendix A attached hereto (“Appendix A”, together with Appendix B and the
Performance Share Unit Agreement, the “Agreement”). Except as otherwise provided
in Section 3 below in the event of the Grantee’s death, the PSUs hereby awarded
(the “Award”) shall be settled in the form of shares of Stock with each PSU
earned being settled for one share of Stock, but until such settlement, the
Award will be denominated in PSUs. Any PSUs earned will be settled, and the
corresponding shares of Stock will be issued to the Grantee, on the date set
forth below (“Payment Date”) if the conditions described in this Agreement are
satisfied. The number of PSUs subject to this Agreement is expressed as a Target
Award, subject to modification based on actual performance. The number of PSUs
subject to the Target Award is set forth in the records of the Company and has
been communicated to the Grantee either (1) directly to the Grantee by the
Company, or (2) electronically by the Company to the Grantee through the website
of a third party administrator engaged by the Company. This Award is made under
the terms of the Sysco Corporation 2013 Long-Term Incentive Plan (the “Plan”),
the terms of which are incorporated into this Agreement.


By accepting this Award, the Grantee confirms consent to the terms of the
post-employment covenants communicated to the Grantee as a condition precedent
to this Award, including the associated limitations on the Grantee’s behavior
following termination of employment. The Grantee further acknowledges receipt of
the Plan and the Plan Prospectus.


The following dates and defined terms are applicable for this Award:
Performance Period
July 3, 2016 to June 29, 2019
Performance Certification Date


The date of the first regularly scheduled Compensation Committee meeting
following the completion of final financial statements for the Performance
Period
Payment Date
The first day of the month following the Performance Certification Date,
currently anticipated to be September 1, 2019, or as soon as administratively
possible thereafter, but no later than September 30, 2019.

 
Performance Criteria: The performance criteria shown in Appendix B (“Performance
Criteria”) must be met for any Stock to be issued pursuant to an Award under
this Agreement. Subject to compliance with Section 162(m) of the Code, if
applicable, there may be different performance criteria for different business,
geographic or other organizational units that is not shown on Appendix B. The
performance criteria that apply originally shall be based on the business,
geographic or other organizational unit in which a Grantee is employed on the
date the Award is granted. Subject to compliance with Section 162(m), if
applicable, should the Grantee move to a different business, geographic or
organizational unit, or to an Affiliated Company, during the Performance Period,
proration or adjustments shall be made pursuant to guidelines established by the
Company from time to time. The number of shares of Stock that may be issued on
the Payment Date shall be determined based upon the Target Award and the
schedule shown in Appendix B, subject to Sections 1 and 3, and in the case of
transfer, to the above-mentioned guidelines.
 
TERMS AND CONDITIONS OF THIS AGREEMENT
(1)
General Conditions. This Award is in the form of PSUs that settle in Stock on
the Payment Date, except as otherwise provided in Section 3 below in the event
of the Grantee’s death. If the conditions set forth in this Agreement are
satisfied, the number of shares of Stock earned based on actual performance
achieved will be calculated as of the Certification Date and issued to the
Grantee on the Payment Date. If these conditions are





Form approved August 2016
PS13US-3
1

--------------------------------------------------------------------------------

Exhibit 10.2


not satisfied, the Award shall be forfeited. Capitalized terms in this Agreement
refer to defined terms in the Plan, except as otherwise defined herein.
(a)    Continuous Employment. Except as provided in Section 3 or in Appendix A,
the Stock shall be issued on the Payment Date only if the Grantee is
continuously employed by the Company, or if different, the Grantee’s employer
(the “Employer”), or an Affiliated Company from the award date until the end of
the Performance Period.
 
(b)    Performance Conditions. The Stock shall be issuable only if (and to the
extent) that the Performance Criteria, set forth herein, are satisfied during
the Performance Period. The Compensation Committee of the Board shall certify
whether, and to what extent, the Performance Criteria have been achieved with
respect to the Performance Period. If actual performance does not meet the
levels associated with the minimum performance necessary for any PSUs to be
earned (“Threshold”, as set forth in Appendix B), no Stock shall be issued and
the Award shall be forfeited. If actual performance achieved exceeds the levels
associated with maximum performance target(s) (“Maximum” as set forth in
Appendix B), no additional PSUs may be earned over the Maximum. Straight-line
interpolation will be applied to determine the resulting amount of PSUs earned
if actual performance falls between multiple payment amounts corresponding to
alternative performance levels specified in Appendix B.


(2)    Stock, Dividends and Voting Rights.
(a)    Issuance of Stock and Voting Rights. On the Payment Date, or as otherwise
provided in Section 3 below in the event of the Grantee’s death, the number of
shares of Stock equal to the number of PSUs earned based on the Performance
Criteria shall be issued to the Grantee, provided all conditions set forth in
Section 1 above are satisfied. Except as provided in Section 3 below in the
event of the Grantee’s death, the Award shall be settled in Stock. Prior to the
Payment Date, the Grantee shall have no rights with respect to the Stock,
including but not limited to rights to sell, vote, exchange, transfer, pledge,
hypothecate or otherwise dispose of the Stock. In addition, prior to the Payment
Date, the Grantee shall not be entitled to receive dividends and shall not have
any other rights with respect to the Stock.


(b)    Dividend Equivalents. Subject to Appendix A, to the extent the Grantee
holds PSUs under this Award the Grantee will be credited with a dividend
equivalent payment on each PSU upon the payment by the Company of any cash
dividend on a share of Stock equal to the amount of such dividend per share of
Stock, which dividend equivalent payment shall be payable in cash (or if elected
by the Committee in its sole discretion, in Shares having a Fair Market Value as
of the Certification Date equal to the amount of such dividends) on the Payment
Date to the extent the underlying PSUs are earned. If and to the extent any PSUs
subject to this Award are forfeited, any related dividend equivalent payment
shall also be forfeited and no dividend equivalent payment shall be paid in
respect of that portion of the Award which is forfeited and is not earned based
on the achievement of the Performance Criteria applicable to the Award or the
failure to satisfy the conditions set forth in Section 1 above.


(3)    Employment Events.
(a) Subject to the attached Appendix A, if any of the employment events listed
below occur prior to the Payment Date, the terms of this subparagraph shall
apply. The following table describes the result depending on the nature of the
Grantee’s termination of employment, or other employment event, and the timing
of the same. In the event of the Grantee’s termination of employment prior to
the Payment Date for reasons other than those set forth below, the Award shall
be forfeited.
 




Form approved August 2016
PS13US-3
2

--------------------------------------------------------------------------------

Exhibit 10.2


Event
Following commencement of Performance Period and prior to Payment Date
Employment with the Company or an Affiliated Company terminates because of
Disability (as defined in Section 15, below).
•    The Grantee shall be entitled to earn a number of PSUs subject to the Award
as if active employment continued for the entire Performance Period, taking into
account the actual performance of the Company for the Performance Period.
•    After the Performance Criteria are certified, shares of Stock equal to the
number of PSUs earned will be issued on the Payment Date.
Employment with the Company or an Affiliated Company terminates as a result of a
Retirement in Good Standing (as defined in Section 15, below).
•    If less than a complete fiscal year of the Company has passed since the
start of the Performance Period, the Award is forfeited.
•    If the Grantee incurs a Retirement in Good Standing on or after a complete
fiscal year of the Company from start of the Performance Period, such recipient
shall be entitled to retain a prorated number of PSUs subject to the Award if
such PSUs have been earned. The PSUs will be prorated based on the number of
whole fiscal months of employment during the Performance Period through the date
of termination of employment.
•    After the Performance Criteria are certified, shares of Stock equal to the
number of PSUs earned will be issued on the Payment Date.
Employment with the Company or an Affiliated Company terminates because of
death.
•    The Grantee’s estate shall be paid a cash amount equal to the value of the
Target Award.  The value shall be determined based on the closing price of the
Stock on the date of the Grantee’s death and shall be paid within 75 days after
the Grantee’s death.
Employment with the Company or an Affiliated Company involuntarily terminates,
for reasons other than for Cause and meets the requirements of a Change in
Control Termination (as defined in Section 15, below).
•    Award shall be treated as described in Section 4.2(h)(ii) of the Plan, with
immediate vesting and performance-criteria deemed to have been met at Target
performance levels.
US military leave or other leave to the extent required by applicable law
•    For this purpose, employment is deemed to continue during the Performance
Period.
•    After the Performance Criteria are certified, shares of Stock equal to the
number of PSUs earned will be issued on the Payment Date.
Unpaid leave of absence pursuant to published Company policy of 12 months or
less (other than leaves described above) 1
•    If less than a complete fiscal year of the Company has passed since the
start of the Performance Period before the leave commences, the Grantee shall be
entitled to retain a prorated number of PSUs subject to the Award. The PSUs
earned with respect to the Award will be prorated based on the number of whole
fiscal months of active employment during the Performance Period, divided by 36
fiscal months.
•    After the Performance Criteria are certified, the shares of Stock equal to
the number of PSUs earned will be issued on the Payment Date.

1 In the case of other leaves of absence not specified above, including any
leaves that extend beyond 12 months, the Grantee will be deemed to have
terminated employment on the date that the leave commences (so that the Award
will be forfeited as of such date), unless the Committee identifies a valid
business interest in doing otherwise, in which case it may specify what
provisions it deems appropriate at its sole discretion; provided that the
Committee shall have no obligation to consider any such matters.
(4)
Acceptance of Agreement. The Grantee shall indicate his or her acceptance of
this Agreement, in the method directed by the Company.





Form approved August 2016
PS13US-3
3

--------------------------------------------------------------------------------

Exhibit 10.2


(5)
Notices. Each notice relating to this Award shall be in writing. All notices to
the Company shall be addressed to the Corporate Secretary, Sysco Corporation,
1390 Enclave Parkway, Houston, Texas 77077. All notices to the Grantee shall be
addressed to the address of the Grantee on file with the Company or the
Employer. Either the Company or the Grantee may designate a different address by
written notice to the other. Written notice to said addresses shall be effective
to bind the Company, the Grantee and the Grantee’s representatives and
beneficiaries.

(6)    Responsibility for Taxes.
(a) Irrespective of any action taken by the Company or the Employer, the Grantee
hereby acknowledges and agrees that the ultimate liability for all income tax,
social insurance, social security, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”), is and remains
the responsibility of the Grantee or the Grantee’s estate (as applicable) and
may exceed the amount actually withheld by the Company or the Employer. The
Grantee acknowledges and understands that the requirements with respect to the
Tax-Related Items may change from time to time as applicable laws or
interpretations change.
 
(b) Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Grantee
authorizes the Company, the Employer, and their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items
withholding obligations by one or a combination of the following:
 
(1)
withholding from the Grantees’ wages or other cash compensation paid to the
Grantee by the Company and/or the Employer, or any other payment of any kind
otherwise due to the Grantee by the Company and/or the Employer; or

(2)
withholding from proceeds of the sale of Stock acquired upon settlement of the
Award, either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Grantee’s behalf pursuant to this authorization without
further consent); or

        (3)    retention of or withholding in Stock to be issued upon settlement
of the Award having a                 Fair Market Value not in excess of the
minimum withholding amount.
(c) Notwithstanding the foregoing in subsection (b), the Company, the Employer
or their respective agents, as applicable, intend to withhold shares of Stock to
be issued upon settlement of the Award having a Fair Market Value not in excess
of the minimum withholding amount, unless the Grantee pays the applicable
withholding amount in cash prior to any relevant taxable or tax withholding
event, in accordance with procedures established by the Company, the Employer or
their respective agents, as applicable.


(d)    If the obligation for Tax-Related Items is satisfied by withholding in
Stock, for tax purposes, the Grantee is deemed to have been issued the full
amount of Stock subject to the Award, notwithstanding that an amount of Stock
are retained solely for the purpose of paying the Tax-Related Items.
 
(e) In addition, the Grantee shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Stock or the proceeds of the sale of Stock, if
the Grantee fails to comply with the Grantee’s obligations in connection with
the Tax-Related Items.


(f) The Grantee further acknowledges that the Company and/or the Employer (1)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including, but not
limited to, the grant, vesting or settlement of the Award, the issuance of Stock
upon settlement of the Award, the subsequent sale of Stock acquired pursuant to
such settlement and the receipt of any dividends




Form approved August 2016
PS13US-3
4

--------------------------------------------------------------------------------

Exhibit 10.2


and/or dividend equivalents; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee is subject to tax in more than
one jurisdiction, the Grantee acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


(7)
Compensation Committee. The Grantee hereby agrees that (a) any change,
interpretation, determination or modification of this Agreement by the Committee
shall be final and conclusive for all purposes and on all persons including the
Company and the Grantee; provided, however, that with respect to any amendment
or modification of the Plan which affects the Award made hereby, the Committee
shall have determined that such amendment or modification is in the best
interests of the Grantee of such Award; and (b) this Agreement and the Award
shall not affect in any way the right of the Company or the Employer to
terminate or change the employment of the Grantee. The right of the Company or
Employer to terminate at will the Grantee’s employment at any time for any
reason is specifically reserved.

(8)
Prohibited Activities; Post-Employment Covenants; Additional Remedies of
Clawback and Recoupment.

(a)     Notwithstanding any other term of the Agreement or any prior agreement
to the contrary, in order to be eligible to earn any portion of the Award, the
Grantee must have entered into an agreement containing restrictive covenants
concerning limitations of the Grantee’s behavior both during employment and
following termination of employment that is satisfactory to the Company or one
of its Affiliated Companies. In the event the Grantee engages in any action that
violates any such restrictive covenants at any time during the term of the
Agreement, the Award shall be forfeited. The Grantee further agrees that to the
extent permitted by applicable law, upon demand by the Company or one of its
Affiliated Companies, Grantee will forfeit, return or repay the “Benefits and
Proceeds” (as defined below) in the event the Grantee breaches any
post-employment covenant with the Company and/or any of its Subsidiaries.


(b)    For purposes of this Agreement, “Benefits and Proceeds” means:


(i)
to the extent the Grantee has received any Stock in satisfaction of this Award
and the Grantee continues to hold those shares of Stock, the shares of Stock so
acquired;



(ii)
to the extent the Grantee has received any Stock in satisfaction of this Award
and no longer owns the shares of Stock so acquired, cash in an amount equal to
the Fair Market Value of such shares of Stock on the date such payment is
demanded by the Company (which, unless otherwise determined by the Committee,
shall be equal to the closing sale price during regular trading hours of the
shares of Stock as reported by the New York Stock Exchange on such date); and



(iii)
to the extent the Grantee has not received any Stock in satisfaction of this
Award, all of the Grantee’s remaining rights, title or interest in the Award.



(9)
Modification of Agreement. If any of the terms of this Agreement may, in the
opinion of the Company, conflict or be inconsistent with any applicable law or
regulation of any governmental agency having jurisdiction, the Company reserves
the right to modify this Agreement to be consistent with applicable laws or
regulations. No change or modification of this Agreement shall be valid unless
it is in writing and signed by the party against which enforcement is sought,
except where specifically provided to the contrary herein.

(10)
Data Privacy. To the extent that consent is required, the Grantee hereby
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this Agreement and any other Award
materials by and among, as applicable, the Employer, the Company and its





Form approved August 2016
PS13US-3
5

--------------------------------------------------------------------------------

Exhibit 10.2


Affiliated Companies for the purpose of implementing, administering and managing
the Grantee’s participation in the Plan.
The Grantee understands that the Employer, the Company and any Affiliated
Companies may hold certain personal information about the Grantee, including but
not limited to his or her name, home address, telephone number, date of birth,
social security number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company and details of
all Awards or any other entitlements to shares of stock awarded, cancelled,
vested, unvested, or outstanding in the Grantee’s favor (“Data”), for the
purpose of implementing, administering or managing the Plan. Certain Data may
also constitute “sensitive personal data” within the meaning of applicable local
law. Such Data includes, but is not limited to, the information provided above
and any changes thereto and other appropriate personal and financial data about
the Grantee. The Grantee hereby provides explicit consent to the Company, the
Employer and any Affiliated Companies to process any such Data to the extent it
is necessary for the purposes of implementing, administering and managing the
Grantee’s participation in the Plan.
The Grantee understands that Data will be transferred, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, to such equity plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Grantee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have data privacy
laws and protections which provide standards of protection that are different
to, or lower than, the standards provided by the data privacy laws in the
Grantee’s country. The Grantee understands that if he or she resides outside the
United States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. The Grantee authorizes the Company, the Company’s equity service
plan provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan. The Grantee understands that Data will be held
only as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands if he or she resides outside
the United States, he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. Further, the Grantee understands that he or she is providing the
consents herein on a purely voluntary basis. If the Grantee does not consent, or
if the Grantee later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Grantee’s consent is
that the Company would not be able to grant the Grantee Awards or other equity
awards or administer or maintain such awards. Therefore, the Grantee understands
that refusing or withdrawing his or her consent may affect the Grantee’s ability
to participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that he or she may contact his or her local human resources representative.
(11)    Nature of Award. In accepting the Award, the Grantee acknowledges,
understands and agrees that to the maximum extent permitted by law:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and the Company can amend, modify, suspend, cancel or terminate it at
any time, to the extent permitted under the Plan;
 




Form approved August 2016
PS13US-3
6

--------------------------------------------------------------------------------

Exhibit 10.2


(b)    this Award and any other awards under the Plan are voluntary and
occasional and do not create any contractual or other right to receive future
awards or benefits in lieu of any awards, even if similar awards have been
granted repeatedly in the past;
 
(c)    all determinations with respect to any future awards, including, but not
limited to, the times when awards are made, the amount of Stock, and the
performance and other conditions attached to the awards, will be at the sole
discretion of the Company and/or the Committee;
 
(d)    participation in this Plan or program is voluntary;


(e)    this Award and the underlying Stock, and any income derived therefrom,
are not paid in lieu of, and are not intended to replace, any pension rights or
compensation and are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any termination,
severance, resignation, redundancy, dismissal, end of service payments, bonuses,
long-service awards, life or accident insurance benefits, pension or retirement
or welfare benefits or similar payments;


(f)    the Award and any shares of Stock acquired under the Plan are
extraordinary, discretionary items that do not constitute compensation of any
kind (and do not give a right of claim of any kind) for services of any kind
rendered to the Company or its Affiliated Companies (including, as applicable,
the Grantee’s Employer) and which are outside the scope of Grantee’s employment
contract, if any;
 
(g)    for the purposes of the Award, the Grantee’s employment will be
considered terminated as of the date the Grantee is no longer actively providing
services to the Company or any Affiliated Companies (regardless of the reason
for such termination and whether or not later to be found invalid or in breach
of employment laws in the jurisdiction where the Grantee is employed or the
terms of the Grantee’s employment agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by the Company, the Grantee’s
right to earn any portion of the Award under the Plan, if any, will terminate as
of such date and will not be extended by any notice period (e.g., the Grantee’s
period of service would not include any contractual, statutory or common law
notice period or period during with the Grantee is in receipt of pay in lieu of
such notice or severance pay, or any period of “garden leave”, or similar period
mandated under employment laws in the jurisdiction where the Grantee is employed
or the terms of the Grantee’s employment agreement, if any); the Committee shall
have the exclusive discretion to determine when the Grantee is no longer
actively employed for purposes of the Award (including whether the Grantee may
still be considered to be employed while on a leave of absence);
 
(h) the future value of the underlying Stock is unknown, indeterminable and
cannot be predicted with certainty;
 
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of the Grantee’s
employment or other service relationship (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Grantee is employed or the terms of the Grantee’s
employment agreement, if any), and in consideration of the grant of the Award to
which the Grantee is otherwise not entitled, the Grantee irrevocably agrees
never to institute any claim against the Company, the Employer or any Affiliated
Company; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Grantee shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim; and
 
(j)    if the Grantee is providing services outside the United States, the
Grantee acknowledges and agrees that neither the Company, the Employer nor any
Affiliated Company shall be liable for any foreign exchange rate fluctuation
between the Grantee’s local currency and the United States Dollar that may
affect the value of the Award or of any amounts due to the Grantee pursuant to
the settlement of the Award or the subsequent sale of any Stock acquired upon
settlement; and






Form approved August 2016
PS13US-3
7

--------------------------------------------------------------------------------

Exhibit 10.2


(k)    in the event of any conflict between communications to Grantee by the
Company of the terms of this Agreement or the records of any third party
administrator and the Plan, the Plan will control.
 
(12)
No Advice Regarding Grant. Neither the Company nor any Affiliated Company is
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Grantee’s participation in the Plan, or the
Grantee’s acquisition or sale of the underlying Stock. The Grantee is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

(13)
Entire Agreement; Severability. The Plan and this Agreement set forth the entire
understanding between the Grantee, the Employer, the Company, and any Affiliated
Company regarding the acquisition of the Stock and supersedes all prior oral and
written agreements pertaining to this Award. If all or any part or application
of the provisions of this Agreement are held or determined to be invalid or
unenforceable for any reason whatsoever by a court of competent jurisdiction in
an action between Grantee and the Company, each and all of the other provisions
of this Agreement shall remain in full force and effect.

(14)    Definitions. For purposes of this Agreement:
(a)    “Retirement in Good Standing” means termination of employment after the
date Grantee (i) reaches age 55 and Grantee has 10 or more years of service with
the Company and its Affiliated Companies, as determined by the Committee, or
(ii) age 65, regardless of years of service.


(b)    “Disability” means:


i.
in the United States, that Optionee has been determined by the Social Security
Administration to be totally disabled; and



ii.
in all other jurisdictions, as set forth in the applicable section of Appendix
A.



(c)    “Change in Control Termination” means the occurrence of both: (A) a
Change in Control and (B) during the period commencing 12 months prior to the
first occurrence of the Change in Control and ending 24 months after such Change
in Control, the Company or one of its Subsidiaries involuntarily terminates
Grantee’s employment without Cause or Grantee terminates employment for Good
Reason.


(15)
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Stock, the Company
shall not be required to deliver any Stock issuable upon settlement of the Award
prior to the completion of any registration or qualification of the Stock under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Grantee understands that the
Company is under no obligation to register or qualify the Stock with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Stock. Further, the
Grantee agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without the Grantee’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of Stock.

(16)
Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.





Form approved August 2016
PS13US-3
8

--------------------------------------------------------------------------------

Exhibit 10.2


(17)
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

(18)
Appendix A. The Award shall be subject to any special terms and conditions for
the Grantee’s country set forth in Appendix A. Moreover, if the Grantee
relocates to one of the countries included in Appendix A, the special terms and
conditions for such country will apply to the Grantee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. Appendix A constitutes part of
this Agreement.

(19)
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, on the Award and on any
Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.

(20)    Waiver. The Grantee acknowledges that a waiver by the Company of breach
of any provision of this     Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any     subsequent breach
by the Grantee or any other Grantee.
(21)
Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges that,
depending on the Grantee’s country of residence, the Grantee may be subject to
insider trading restrictions and/or market abuse laws, which may affect the
Grantee’s ability to acquire or sell shares of Stock or rights to shares of
Stock (e.g., Awards) under the Plan during such times as the Grantee is
considered to have “inside information” regarding the Company (as defined by the
laws in the Grantee’s country). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
the Company’s insider trading policy. The Grantee acknowledges that it is his or
her responsibility to comply with any applicable restrictions, and the Grantee
is advised to speak to his or her personal advisor on this matter.    

(22)
Mobility. If during the course of Grantee’s employment with the Company or any
Affiliated Companies or during the provision of services to the Company or any
of its Affiliated Companies, Grantee becomes a tax resident in a jurisdiction
other than his or her home country at the award date, the Company reserves the
right to modify the terms of this agreement to comply with local laws in another
jurisdiction.

(23)
Governing Law and Venue. This Award and this Agreement has been made in and
shall be governed by, construed under and in accordance with the laws of the
State of Texas, without regard to the conflict of law provisions, as provided in
the Plan. Any and all disputes relating to, concerning or arising from this
Agreement, or relating to, concerning or arising from the relationship between
the parties evidenced by the Award or this Agreement, shall be brought and heard
exclusively in the United States District Court for the Southern District of
Texas or Harris County, Texas. Each of the parties hereby represents and agrees
that such party is subject to the personal jurisdiction of said courts; hereby
irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.

                                Sysco Corporation


Using the electronic acceptance tool, the Grantee must accept the above Award in
accordance with and subject to the terms and conditions of this Agreement and
the Plan, acknowledge that he or she has read this Agreement and the Plan,




Form approved August 2016
PS13US-3
9

--------------------------------------------------------------------------------

Exhibit 10.2


and agrees to be bound by this Agreement, the Plan and the actions of the
Committee. If he or she does not do so prior to 90 days from the Grant Date,
then the Company may declare the Award null and void at any time. Also, in the
unfortunate event that death occurs before this Agreement has been accepted,
this Award will be voided, which means the Award will terminate automatically
and cannot be transferred to the Grantee’s heirs pursuant to the Grantee’s will
or the laws of descent and distribution.






 APPENDIX A
PERFORMANCE SHARE UNIT AGREEMENT
Pursuant to the Sysco Corporation 2013 Long-Term Incentive Plan


For Performance Period FY2017 - FY2019
 
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Award
granted to the Grantee under the Plan if the Grantee works in one of the
countries listed below. If the Grantee is a citizen or resident of a country
other than the one in which the Grantee is currently working, is considered a
resident of another country for local law purposes or if the Grantee transfers
employment and/or residency between countries after the award date, the Company
will, in its discretion, determine the extent to which the terms and conditions
herein will be applicable to the Grantee.
Certain capitalized terms used but not defined in this Appendix have the same
meanings set forth in the Plan and/or the Agreement, as applicable.
Notifications
This Appendix also includes information regarding securities, exchange control
and certain other tax or legal issues of which the Grantee should be aware with
respect to the Grantee’s participation in the Plan. The information is based on
the securities, exchange control and other laws in effect in the respective
countries as of [August 2016.] Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Grantee not
rely on the information in this Appendix as the only source of information
relating to the consequences of the Grantee’s participation in the Plan because
the information may be out of date when the Award vests, Stock are issued to the
Grantee and/or the Grantee sells Stock acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation and the Company is not in a position
to assure the Grantee of a particular result. Accordingly, the Grantee is
advised to seek appropriate professional advice as to how the relevant laws in
the Grantee’s country may apply to his or her situation. Furthermore, additional
privacy laws may apply in the Grantee’s country.
Finally, if the Grantee is a citizen or resident of a country other than the one
in which the Grantee is currently working, is considered a resident of another
country for local law purposes or if the Grantee transfers employment and/or
residency between countries after the award date, the information contained
herein may not be applicable to the Grantee in the same manner.


UNITED STATES OF AMERICA
Terms and Conditions
Section 409A. This Agreement, including the right to receive Stock upon
achievement of the Performance Criteria and satisfaction of the conditions in
Section 1 above, is intended to be exempt from the requirements of section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) pursuant to the
short-term deferral exemption thereunder, and this Agreement, including the
right to receive Stock upon the achievement of the Performance Criteria and
satisfaction of the conditions in Section 1 above, shall be interpreted on a
basis consistent with such intent. Notwithstanding any provision in this
Agreement to the contrary, if the Grantee is a “specified employee” (as defined
in section 409A of the Code) and it is necessary to postpone the commencement of
any payments otherwise payable under this Agreement to prevent any accelerated
or additional tax under section 409A of the Code, then the Company will postpone
the payment until five days after the end of the six-month period following the
Grantee’s “separation from service” (as defined under section 409A of the Code).
If the Grantee dies during the postponement period prior to the payment of
postponed amount, the amounts withheld on account of section 409A of the Code
shall be paid to the personal representative of the Grantee’s estate within 60
days after the date of the Grantee’s death. The determination of who is a
specified employee, including the number and identity of persons considered
specified employees and the identification date, shall be made by the Committee
in accordance with the provisions of sections 416(i) and 409A of the Code. In no
event shall the Grantee, directly or indirectly, designate the calendar year of
payment. For purposes of section 409A of the Code, each payment under this
Agreement shall be treated as a separate payment. This Agreement may be amended
without the consent of the Grantee in any respect deemed by the Committee to be
necessary in order to preserve compliance with section 409A of the Code or other
applicable law.
BELGIUM
Terms and Conditions
Stock, Dividends and Voting Rights


Section 2(a) of the Agreement shall be replaced with the following:


‘As soon as administratively practicable following the Release Date, or as
otherwise provided in Section 3 below, the amount of Stock determined based on
the Performance Criteria shall be issued to the Grantee, provided all conditions
set forth in Section 1 above are satisfied. Except as provided in Section 3
below, all Awards shall be settled in Stock. Prior to the Release Date, the
Grantee shall have no rights with respect to the Stock, including but not
limited to rights to sell, vote, exchange, transfer, pledge, hypothecate or
otherwise dispose of the Stock. In addition, prior to the Release Date, the
Grantee shall be not entitled to receive dividends or dividend equivalent
payments and shall not have any other rights with respect to the Stock.’


Section 2(b) of the Agreement shall be deleted.


Nature of Award


Section 12(e) of the Agreement shall be replaced with the following:
‘this Award and the underlying Stock, and any income derived therefrom, are not
paid in lieu of, and are not intended to replace, any pension rights or
compensation and are not part of compensation or salary for the purposes of
calculating any bonuses, long-service awards, life or accident insurance
benefits, pension or retirement or welfare benefits or similar payments;’
Section 12(g) of the Agreement shall be replaced with the following:
‘for the purposes of the Award, the Grantee’s employment or service relationship
will be considered terminated as of the last day of employment with the Company
or any Affiliated Company (regardless of the reason for termination and whether
or not later to be found invalid or in breach of employment laws in the
jurisdiction where the Grantee is employed or the terms of the Grantee’s
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, the Grantee’s right to vest in the Award
under the Plan, if any, will terminate as of such date;’
Definitions


In section 15(b) of the Agreement, the definition of ‘Disability’ shall be
replaced with the following:


‘”Disability” means disability as defined in the Employer’s long-term disability
policy.’


Language
Section 17 of the Agreement shall be deleted.
Notifications
 
Securities Disclosure
 
All references to the ‘Plan Prospectus’ in the Agreement shall be deleted.


CANADA
Terms and Conditions
The following provisions supplement Section 15 of the Agreement:
“Disability” means disability as defined in the Employer’s long-term disability
policy.
The following provisions supplement Section 2 of the Agreement:
Notwithstanding any provisions herein to the contrary, Participants in Canada
shall not be awarded, and shall not be eligible to receive, any dividend
equivalents pursuant to Section 2(b) of this Agreement.
Share Withholding
The following provision supplements Section 6(c) of the Agreement:
The Company, the Employer or their respective agents, as applicable, shall
satisfy the applicable withholding obligation for Tax-Related Items by
withholding shares of Stock that are to be issued upon settlement of the Award
having a Fair Market Value not in excess of the minimum withholding amount only
if the Grantee has not paid such withholding amount in cash by the date
specified by the Company, the Employer or their respective agents, as
applicable.
Termination of Employment
The following provision supplements Section 11(f) of the Agreement:
In the event of the Grantee’s termination of employment for any reason (whether
or not later found invalid or in breach of local employment laws or the terms of
the Grantee’s employment agreement, if any), any unvested portion of the Award
shall be immediately forfeited without consideration. For purposes of the
preceding sentence, the Grantee’s right to vest in the Award will terminate
effective as of the earlier of the following dates: (i) the date on which the
Grantee’s employment is terminated; (ii) the date the Grantee receives written
notice of termination of employment from the Company or one of the Affiliated
Companies; or (iii) the date the Grantee is no longer actively providing
services to the Company or one of the Affiliated Companies. The right to vest in
and exercise the Award (as discussed above) will not be extended by any notice
period (e.g., active service would not include any contractual, statutory or
common law notice period or period during which the Grantee is in receipt of pay
in lieu of such notice or severance pay, or any period of “garden leave” or
similar period mandated under Canadian laws or the terms of the Grantee’s
employment or service agreement, if any). The Committee shall have the exclusive
discretion to determine when the Grantee is no longer actively providing
services for purposes of the Grantee’s Award (including whether the Grantee may
still be considered to be providing services while on a leave of absence).
Data Privacy
The following provision supplements Section 10 of the Agreement:
The Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Grantee further authorizes the Company, any Affiliated Company and any stock
plan service provider that may be selected by the Company to assist with the
Plan to disclose and discuss the Plan with their respective advisors. The
Grantee further authorizes the Company and any Affiliated Company to record such
information and to keep such information in the Grantee’s employee file.
Language Consent
The following terms and conditions apply to the Grantees resident in Quebec:
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Consentement relatif à la langue utilisée
 
Les parties reconnaissent avoir exigé que cette convention («Agreement») soit
rédigée en anglais, ainsi que tous les documents, avis et procédures
judiciaires, éxécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à la présente.  
Notifications
 
Securities Law Information
 
The Grantee is permitted to sell Shares acquired through the Plan through the
designated broker appointed by the Company, provided the resale of Shares
acquired under the Plan takes place outside of Canada through the facilities of
a stock exchange on which the Shares are listed (i.e., New York Stock Exchange).
 
Foreign Asset/Account Reporting Information
 
Canadian residents are required to report any foreign property (e.g., Shares
acquired under the Plan and possibly unvested Awards) on form T1135 (Foreign
Income Verification Statement) if the total cost of their foreign property
exceeds C$100,000 at any time in the year. It is the Grantee’s responsibility to
comply with these reporting obligations, and the Grantee should consult his or
her own personal tax advisor in this regard.


FRANCE
 
Terms and Conditions


At the end of the first paragraph of the Agreement, the sentence ‘Such Award
will be made under the terms of the Sysco Corporation 2013 Long-Term Incentive
Plan, (the “Plan”), as amended.’ shall be replaced with the following:


‘Such Award will be made under the terms of the Sysco Corporation 2013 Long-Term
Incentive Plan and its Addendum providing for terms and conditions applicable to
French Grantees (together, the “Plan”), as amended.’


Column 3 and row 3 of the Agreement shall be replaced with the following:


‘Release Date: The first day following the end of the Vesting Period (as defined
below).’


Terms and Conditions
 
Section 1 of the Agreement shall be replaced with the following:


‘General Conditions. This Award is in the form of performance share units that
settle in Stock at the Date of Grant. If the conditions set forth in this
Agreement are satisfied, the amount of Stock earned based on actual performance
achieved will be granted to the Grantee on the Date of Grant. If these
conditions are not satisfied, the Award shall be forfeited. Capitalized terms in
this Agreement refer to defined terms in the Plan, except as otherwise defined
herein.


(a)    Continuous Employment. Except as provided in Section 3 or in Appendix A,
the Stock shall be granted on the Date of Grant only if the Grantee is
continuously employed by the Company, or if different, the Grantee’s employer
(the “Employer”), or an Affiliated Company from the Award Date until the end of
the Performance Period.


(b)    Performance Conditions. The Stock shall be issuable only if (and to the
extent) that the Performance Criteria, set forth herein, are satisfied during
the Performance Period. The Chief Financial Officer of the Company and the
Compensation Committee of the Board of Directors of the Company shall certify
whether, and to what extent, the Performance Criteria have been achieved with
respect to the Performance Period. If actual performance does not meet the
levels associated with the minimum performance necessary for any Stock to be
awarded (“Threshold”, as set forth in Appendix B), no Stock shall be issued and
the Award shall be forfeited. If actual performance achieved exceeds the levels
associated with maximum performance target(s) (“Maximum” as set forth in
Appendix B), no additional Stock may be earned. Straight-line interpolation will
be applied to determine the resulting amount of Stock earned if actual
performance falls between multiple payment amounts corresponding to alternative
performance levels specified in Appendix B.


(c)    Vesting Period. The Awards shall vest at the end of a two-year period
starting on Date of Grant (the “Vesting Period”). Except in the cases set out in
paragraph 4.2(h) of the Plan (Vesting; Additional Terms), no Stock shall be
delivered to the Grantee prior to the Release Date which may not intervene less
than two years after the Grant Date and, under no circumstance, prior to the end
of the Vesting Period.


(d)    Holding Period. Stock delivered upon Release Date may not be sold,
transferred or otherwise disposed of before the end of a two-year period
starting on Release Date (the “Holding Period”).


Stock, Dividends and Voting Rights


In section 2(a) of the Agreement, before the words ‘the Grantee shall have no
rights with respect to the Stock’, the following words shall be inserted:


‘except in the case of death,’


Employment Events


Throughout section 3 of the Agreement, the words ‘released’ and ‘Release Date’
shall be replaced with ‘granted’ and ‘Date of Grant’ respectively.


In column 2 and row 3 of section 3 of the Agreement, the words ‘The Grantee’s
estate shall be paid a cash amount equal to the value of the Target Award. The
value shall be determined based on the closing price of the Stock on the date of
the Grantee’s death and shall be paid within 90 days after the Grantee’s death.’
shall be replaced with the following:


‘The Grantee’s estate shall be entitled to receive the Stock corresponding to
the Target Award. The Stock shall be released in full within six months after
the date of the Grantee’s death.’


Definitions


In section 15(b) of the Agreement, the definition of ‘Disability’ shall be
replaced with the following:


‘”Disability” means any disability which is ranked in the second or third
categories as set out under Article L.341-4 of the French Social Security Code.’
 
Language Consent
 
By accepting the French Award, the Grantee confirms having read and understood
the documents relating to this grant (the Plan and the Agreement) which were
provided in English language.  The Grantee accepts the terms of those documents
accordingly. The Grantee confirms that the Grantee has a good knowledge of the
English language.
 
En acceptant l’Attribution, le Bénéficiaire confirme avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été
fournis en langue anglaise. Le Bénéficiaire accepte les dispositions de ces
documents en connaissance de cause. Etant précisé que le Titulaire a une bonne
maîtrise de la langue anglaise.Notifications
 
Securities Disclaimer
 
The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in France.
 
Foreign Asset/Account Information
 
The Grantee may hold Shares acquired upon vesting/settlement of the Award, any
proceeds resulting from the sale of Shares or any dividends paid on such Shares
outside of France, provided the Grantee declares all foreign bank and brokerage
accounts (including any accounts that were opened or closed during the tax year)
with  his or her annual income tax return.  Failure to complete this reporting
may trigger penalties for the resident. 
 
 
IRELAND
 
Terms and Conditions
 
Employment Events


In column 1 and row 2 of section 3 of the Agreement, the words ‘Employment with
the Company or an Affiliated Company terminates as a result of a Retirement in
Good Standing (as defined in Section 15, below)’ shall be replaced with the
following:


‘Employment with the Company or an Affiliated Company terminates as a result of
a retirement (as determined by the Committee)’.  


Definitions


In section 15(a) of the Agreement, the definition of ‘Retirement in Good
Standing’ shall be deleted.


In section 15(b) of the Agreement, the definition of ‘Disability’ shall be
replaced with the following:


‘”Disability” means disability as defined in the Employer’s long-term disability
policy.’
 
Securities Disclaimer
 
The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Ireland.
 
SPAIN


Terms and Conditions
Language Consent
By accepting the Award, the Grantee confirms having read and understood the
documents relating to this grant (the Plan and the Agreement) which were
provided in English language.  The Grantee accepts the terms of those documents
accordingly. The Grantee confirms that the Grantee has a good knowledge of the
English language.
Con la aceptación del Incentivo, el Beneficiario confirma haber leído y
entendido el documento relativo a la concesión de incentivos (el Plan y el
Contrato) que le han sido entregados en inglés. El Beneficiario acepta los
términos de los documentos y confirma que tiene buen conocimiento de la lengua
inglesa.
Employment Events


In column 1 and row 2 of section 3 of the Agreement, the words ‘Employment with
the Company or an Affiliated Company terminates as a result of a Retirement in
Good Standing (as defined in Section 15, below)’ shall be replaced with the
following:


‘Employment with the Company or an Affiliated Company terminates as a result of
a retirement (as determined by the Committee)’.  


Definitions


In section 15(b) of the Agreement, the definition of ‘Disability’ shall be
replaced with the following:


‘”Disability” means disability as defined in the Employer’s long-term disability
policy.’


Notifications
Securities Disclaimer
The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in Spain.
SWEDEN


Terms and Conditions


Employment Events


In column 1 and row 2 of section 3 of the Agreement, the words ‘Employment with
the Company or an Affiliated Company terminates as a result of a Retirement in
Good Standing (as defined in Section 15, below)’ shall be replaced with the
following:


‘Employment with the Company or an Affiliated Company terminates as a result of
a retirement (as determined by the Compensation Committee)’.


Definitions


In section 15(a) of the Agreement, the definition of ‘Retirement in Good
Standing’ shall be deleted.


In section 15(b) of the Agreement, the definition of ‘Disability’ shall be
replaced with the following:


“Disability” means the Grantee is entitled to full disability pension which is
not for a fixed period under the National Insurance Act (1962:381).
 
Notifications
 
Securities Disclosure
 
All references to the ‘Plan Prospectus’ in the Agreement shall be deleted.


The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in Sweden
as the number of participants in Sweden are below 150.




UNITED KINGDOM
 
 
Employment Events


In column 1 and row 2 of section 3 of the Agreement, the words ‘Employment with
the Company or an Affiliated Company terminates as a result of a Retirement in
Good Standing (as defined in Section 15, below)’ shall be replaced with the
following:


‘Employment with the Company or an Affiliated Company terminates as a result of
a retirement (as determined by the Committee)’.  


Responsibility for Taxes
 
The following provisions shall supplement Section 6 of the Agreement:
 
‘At the request of the Company at any time before the vesting/settlement of the
Award, the Grantee must elect, to the extent permitted by law, and using a form
approved by HMRC, that the whole or any part of the liability for national
insurance contributions arising as a result of a taxable event attributable to
the Award or the Grantee’s participation in the Plan shall be transferred to the
Grantee.


If payment or withholding of income taxes is not made within ninety (90) days of
the end of the tax year in which the income tax liability arises, or such other
period specified in Section 222(1) (c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the amount of any uncollected income tax
shall constitute a loan owed by the Grantee to the Employer, effective on the
Due Date. The Grantee understands and agrees that the loan will bear interest at
the then-current official rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable by the Grantee, and the Company and/or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 6 of the Agreement.
 
Notwithstanding the foregoing, if the Grantee is a director or an executive
officer (as within the meaning of Section 13(k) of the U.S. Securities Exchange
Act of 1934, as amended), the Grantee will not be eligible for such a loan to
cover the uncollected income tax. In the event that the Grantee is a director or
executive officer and the income tax is not collected from or paid by the
Grantee by the Due Date, the Grantee understands that the amount of any
uncollected income tax may constitute a benefit to the Grantee on which
additional income tax and national insurance contributions (“NICs”) may be
payable. The Grantee will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for reimbursing the Company or the Employer (as appropriate) for the value
of any employee NICs due on this additional benefit, which the Company and/or
the Employer may recover from the Grantee by any of the means referred to in
Section 6 of the Agreement.
 
Definitions


In section 15(a) of the Agreement, the definition of ‘Retirement in Good
Standing’ shall be deleted.


In section 15(b) of the Agreement, the definition of ‘Disability’ shall be
replaced with the following:


‘”Disability” means disability as defined in the Employer’s long-term disability
policy.’




Notifications
 
Securities Disclosure


All references to the “Plan Prospectus” in the Agreement shall be deleted. 


This Agreement is not an approved prospectus for the purposes of section 85(1)
of the Financial Services and Markets Act 2000 (“FSMA”) and no offer of
transferable securities to the public (for the purposes of section 102B of FSMA)
is being made in connection with the Plan. The Plan and the Award are
exclusively available in the UK to bona fide employees and former employees and
any other UK Subsidiary of the Company.




Form approved August 2016
PS13US-3
10

--------------------------------------------------------------------------------


Exhibit 10.2


APPENDIX B


PERFORMANCE SHARE UNIT AGREEMENT
Pursuant to the Sysco Corporation 2013 Long-Term Incentive Plan


For Performance Period FY2017 - FY2019






















THE PERFORMANCE TARGETS SET FORTH ON THIS TABLE CONSTITUTE “CONFIDENTIAL
INFORMATION” AND ANY DISCLOSURE OF SUCH PERFORMANCE TARGETS BY A PARTICIPANT
PRIOR TO THE TIME SUCH PERFORMANCE TARGETS BECOME PUBLIC INFORMATION WILL RESULT
IN SUCH PARTICIPANT FORFEITING HIS OR HER RIGHTS UNDER THIS PROGRAM.




Form approved August 2016
PS13US-3
B-1

--------------------------------------------------------------------------------

Exhibit 10.2








Form approved August 2016
PS13US-3
B-1